219 S.E.2d 266 (1975)
27 N.C. App. 412
STATE of North Carolina
v.
Randall Brice HARRIS.
No. 7526SC507.
Court of Appeals of North Carolina.
November 5, 1975.
*267 Atty. Gen. Rufus L. Edmisten by Associate Atty. William H. Guy and Associate Attorney James Wallace, Jr., Raleigh, for the State.
Lacy W. Blue, Charlotte, for defendant appellant.
HEDRICK, Judge.
Defendant assigns as error denial of his timely motions for judgment as of nonsuit. The record contains plenary competent evidence requiring the submission of this case to the jury on the charge of armed robbery.
Defendant assigns as error the admission into evidence of his oral confession to Officer Hamlin. Before the officer was permitted to testify as to the defendant's alleged confession, a voir dire inquiry was conducted to determine the admissibility of his testimony. After the voir dire, Judge Baley made findings of fact and drew the following pertinent conclusion:
4. "That he purposely, freely, knowingly, voluntarily and understandingly waived each of his rights and made a statement to the officer above mentioned."
Defendant contends, and we agree, that this conclusion is not supported by the evidence and the findings of fact. State v. Blackmon, 280 N.C. 42, 185 S.E.2d 123 (1971), appears to be indistinguishable from the present case. In that case the defendant was questioned by law enforcement officers after being fully and properly advised of his constitutional rights. He expressly stated that he understood his rights, but he did not sign a written waiver of rights. The officers proceeded with the questioning, and defendant confessed to the crime with which he was charged. The Supreme Court held that his confession was inadmissible because he did not waive his constitutional rights. Blackmon establishes the rule that a confession obtained during custodial interrogation is inadmissible unless the defendant has signed a written waiver of rights, or at the very least, orally stated that he waives his rights. An oral statement that the defendant understands his rights is not enough. Blackmon further holds that the improper admission of a defendant's confession cannot be considered harmless error. Id. at 50, 185 S.E.2d 123.
Since our decision requires a new trial, it is not necessary that we discuss defendant's other assignments of error.
New trial.
MORRIS and ARNOLD, JJ., concur.